Citation Nr: 1401783	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for left hip osteoarthritis.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a head injury, to include residuals of a concussion.

8.  Entitlement to service connection for posttraumatic stress disorder.

9.  Entitlement to service connection for status post cerebrovascular accident.

10.  Entitlement to service connection for ischemic heart disease, claimed as being secondary to a cerebrovascular accident and/or to asbestos exposure.

11.  Entitlement to service connection for an abdomen disorder, claimed as being secondary to ischemic heart disease.

12.  Entitlement to service connection for a lung disorder, claimed as being secondary to asbestos exposure.

13.  Entitlement to service connection for an enlarged prostate, claimed as being secondary to herbicide exposure.

14.  Entitlement to service connection for loss of vision, claimed as being secondary to herbicide exposure.

15.  Entitlement to service connection for skin disease, claimed as being secondary to herbicide exposure.

16.  Entitlement to service connection for lymphoma, claimed as being secondary to herbicide exposure.

17.  Entitlement to a compensable initial disability rating for a scar on the chin.

18.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).

19.  Entitlement to special monthly compensation (SMC) based upon aid and attendance and housebound status.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 through July 1975.  The Veteran also had a period of enlistment in the United States Navy Reserve from July 1975 through October 1976 and in the Oklahoma Army Reserve National Guard from October 1976 through April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009, October 2010, and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a September 2013 video conference hearing that was held before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder; service connection for a lung disorder; service connection for a skin disorder; a TDIU; and SMC based upon aid and attendance and housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has been diagnosed with right hip osteoarthritis, left hip osteoarthritis, left leg deep vein thrombosis, cervical spine disc protrusions with resulting stenosis and spondylosis, cerebrovascular accident, presbyopia, hyperopia, tear film insufficiency, trace nuclear sclerosis, and cataracts; however, the evidence does not show that any of these disorders were incurred during or are related in any way to the Veteran's active duty service.

2.  The Veteran does not have any current disabilities due to head injury, left shoulder disorder, low back disorder, ischemic heart disease, abdomen disorder, enlarged prostate condition, or lymphoma.

3.  In relation to the service-connected scar on his chin, the Veteran's original claim for service connection was received on September 30, 2008, and, the Veteran has not requested that VA apply the revised scar rating regulations that were to be effective for all claims received after October 23, 2008.

4.  The service-connected scar on the Veteran's chin measures 1.0 centimeter by 0.1 centimeter; is faintly visible on inspection; does not result in any distortion or asymmetry of the facial features; is not manifested by associated tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion; and does not result in any loss of motion or other function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for left hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a head injury, to include residuals of a concussion, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for status post cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for ischemic heart disease, claimed as being secondary to a cerebrovascular accident and/or to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

10.  The criteria for service connection for an abdomen disorder, claimed as being secondary to ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

11.  The criteria for service connection for an enlarged prostate, claimed as being secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

12.  The criteria for service connection for loss of vision, claimed as being secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

13.  The criteria for service connection for lymphoma, claimed as being secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

14.  The criteria for a compensable initial disability rating for the service-connected scar on the Veteran's chin have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, pre-rating letters provided to the Veteran in June 2008, September 2008, November 2008, August 2010, and January 2012 provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for disabilities of the hips, left leg, left shoulder, neck, low back, head injuries, cerebrovascular accident, ischemic heart disease, abdomen disorder, enlarged prostate, loss of vision, lymphoma, and scar on the chin.  Consistent with Dingess, each of these letters included notice of the process in which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claims were each adjudicated for the first time in rating decisions issued by the RO in July 2009, October 2010, and June 2012.

Insofar as the notice requirements concerning the Veteran's appeal for a higher initial disability rating for the service-connected scar on his chin, the November 2008 notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for PTSD. In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for each of the issues identified above was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  The Board acknowledges that the Veteran has not been afforded VA examinations of his claimed hip, left leg, left shoulder, neck, back, head injury, cerebrovascular accident, ischemic heart disease, abdomen, enlarged prostate, eye, and lymphoma disabilities.  Nonetheless, for the reasons discussed more fully below, the Board finds that VA examinations for those disabilities are not warranted in this case.

In contrast, a VA examination for the Veteran's scar was afforded in March 2009.  Moreover, evidence received since that examination does not indicate that the Veteran's scar has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of the scar.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the disability associated with the Veteran's scar, in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as arthritis, brain hemorrhage, and cardiovascular disease,  become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Head Injury, Neck, Low Back, Right Hip, Left Hip, and Left Shoulder

In support of his claims for service connection for a head injury and disorders of the neck, low back, bilateral hips, and left shoulder, the Veteran testified during his September 2013 Board hearing that he was involved in an incident in which he was thrown from a jeep during battlefield conditioning training at Fort Gruber in Muskogee, Oklahoma.  The Veteran did not provide a date or approximate time frame during which this incident purportedly occurred.  Nonetheless, the Veteran recalled that he struck his hip on the side of the jeep before impacting the ground with his head, neck, shoulder, and hips.  Specifically, he recalled that his helmet flew from his head during his fall and that he sustained a knot on the back of his head.  According to the Veteran, he lost consciousness three times before being admitted for treatment at a medical tent and had bruising on the left side of his body.  The Veteran stated that in-service treatment consisted primarily of being kept awake for eight hours.  According to the Veteran, after the completion of training, he was sent for follow-up treatment with a doctor at his unit's armory in Tulsa, Oklahoma.

Regarding his symptoms, the Veteran has alleged generally that he has had ongoing and constant headaches and pain in his neck, back, hips, and left shoulder. Specifically in relation to his claimed head injury, he has testified to having sharp pains in the back of his head and stated that he underwent a brain MRI and CT study which purportedly revealed dead parts of the brain and blood vessels.

Despite the Veteran's testimony, the service treatment records do not indicate any subjective complaints, treatment, objective findings, or diagnoses pertinent to any head injuries or injuries to his neck, back, hips, or left shoulder during service.  Further, neither the service treatment records nor service personnel records in the claims file reflect any documented incidents in which the Veteran was thrown from a jeep or treated for any of the aforementioned injuries.  Indeed, during repeated physical examinations performed over the course of the Veteran's active duty and National Guard service, the Veteran expressly denied having any history of medical problems and clinical examinations of the head, neck, back, lower extremities, and upper extremities were consistently normal.  Overall, there is simply no evidence in the record that the Veteran sustained any injuries to his head, neck, back, hips, or left shoulder during his active duty service.

With regard to the Veteran's claimed head injury and low back disorder, there is no evidence in the post-service treatment records that the Veteran has ever received a head injury or low back diagnosis.

Regarding the claimed head injury, post-service treatment records, which pertain to treatment received by the Veteran from 2003 through 2013, reflect complaints of headaches which began with a stroke suffered by the Veteran in July 2004.  Indeed, subsequent treatment records appear to reflect ongoing complaints of headaches; however, these complaints appear to be attributed to the Veteran's stroke.  Somewhat consistent with the Veteran's assertion that radiological studies revealed "dead parts of the brain and blood vessels," a CT of the brain performed in July 2004 during hospitalization following the Veteran's stroke revealed intraventricular hemorrhage in the posterior horn of the brain.   A brain MRI performed in December 2009 revealed a small dilated vestibular aqueduct in the right periventricular white matter, but was otherwise normal.  Again, there is no indication in the records that these radiological findings are attributable to a brain injury.

The Board also notes that the Veteran reported periodic occurrences of syncope (passing out or loss of consciousness) in April 2007 and December 2011.  Once again, however, there is no indication in any of the records that these occurrences were the result of a head injury or any other injury or illness sustained during active duty service.

Concerning the Veteran's claimed back disorder, there is also no evidence in the record which suggests even post-service medical treatment for the Veteran's back, much less objective findings or diagnoses pertinent to his back.  In sum, there is no indication in the treatment records that the Veteran has ever been diagnosed with a back disorder.

Regarding the Veteran's left shoulder, the evidence shows that the Veteran first reported left shoulder pain and tightness during follow-up treatment in November 2004 of his July 2004 stroke.  Nonetheless, no diagnosis was given with respect to the shoulder.  During subsequent follow-up treatment for his stroke in April 2005, the Veteran continued to report left shoulder pain.  Pain was present with palpation of the shoulder; however, range of motion testing of the left shoulder was normal.  Once again no diagnosis specific to the left shoulder was made.

The only evidence in the record which as much as suggests a head injury is the Veteran's own testimony and assertions.  There is nothing in the evidence which suggests that the Veteran has any medical training or expertise.  In addressing lay evidence such as the Veteran's assertions in this case and determining what probative value, if any, may be assigned to it, the Board must consider both the veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran is competent to provide probative statements as to when symptoms related to his claimed head injury began and how long they have continued.  Nonetheless, to the extent that the Veteran has alleged that he has experienced headaches and symptoms in his back and left shoulder since service, such assertions are undermined by inconsistencies in the record.  In that regard, the Board notes that the Veteran's assertions are contradicted by the absence of any noted headaches, head injuries, injuries to his shoulder or back, or the alleged jeep incident in the service treatment or service personnel records.  Additionally, the Veteran's current assertions that he has had headaches and symptoms in his back and left shoulder since service are wholly contradicted by the Veteran's earlier inconsistent statements during service in which he denied having any history of such symptoms or injuries to those areas of his body.  

The Board is mindful that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board may still consider the absence of contemporaneous medical evidence as a relevant factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Mindful of the same, the Board also notes that the absence of any evidence of subjective complaints of headaches or other head injury-related symptoms following his separation from service, and the absence of any diagnoses pertinent to the Veteran's back and left shoulder, when considered in conjunction with the aforementioned inconsistencies, would also weigh against the credibility of the Veteran's assertions concerning the continuity of his symptoms.  For the foregoing reasons, the Board finds that the Veteran's assertions are not credible and do not support the existence of a diagnosis with respect to the Veteran's claimed head injury or claimed low back or left shoulder injury.

Regarding the Veteran's claimed neck disorder, the evidence shows that the Veteran began complaining of neck pain during VA treatment in April 2009.  At that time, the Veteran reported the aforementioned jeep accident.  Nonetheless, a specific diagnosis pertinent to the neck was not made at that time.  A cervical spine MRI performed in December 2009 revealed the presence of a focal central protrusion at C3-4; moderate to severe multilevel spondylosis with central canal stenosis from C3-4 through C6-7; and evidence of a possible compression fracture at C6-7.  Again, the Board notes that none of the treatment records provide any opinion as to whether the Veteran's cervical spine damage was related in any way to his active duty service.

With regard to the Veteran's claimed hip disorders, the post-service records do indicate diagnoses of osteoarthritis in both hips.  In that regard, the evidence shows that the Veteran was diagnosed with mild osteoarthritis with joint space narrowing of the right hip following x-rays in August 2004.  Concerning the left hip, the record indicates that the Veteran began reporting left hip pain in August 2004.  Indeed, during subsequent follow-up treatment in April 2011, the Veteran reported again that he had been having daily left hip pain since 2004, approximately 29 years after his separation from service.  X-rays of the left hip taken in May 2011 revealed mild degenerative changes.  Importantly, none of the treatment records offer any opinion relating the degenerative condition in either the right or left hip to the Veteran's active duty service.

Once again, in relation to the Veteran's claimed hip and neck disorders, the only evidence tending to support the Veteran's claim is his own assertion concerning the alleged jeep accident and subsequent continuity of hip and neck symptoms.  Under similar analysis as undertaken above in connection with the Veteran's claimed head and back injuries, the Veteran's assertions are simply not credible because of various inconsistencies in the record.  As noted above, the service treatment records simply do not reflect any subjective complaints, treatment, objective findings, diagnoses, or radiological evidence indicating that the Veteran sustained any damage to his hips or neck during his active duty service.  Also, there is no evidence in the service department records that the Veteran was ever involved in a jeep accident or taken for treatment for any injuries sustained in any such incident.  Further, the Veteran's assertions that he experienced problems in his neck and hips are wholly contradicted by his own express denials during service of any symptoms or history of injury in those areas of the body.  The Veteran's assertions are also contradicted by the absence of any objectively noted findings in the neck or hips during repeated physical examinations performed over the course of the Veteran's active duty, Navy Reserve, and National Guard service.  Given these inconsistencies, the Board finds that the Veteran's assertions concerning the continuity of symptoms in his neck and hips are also not credible.

The Board recognizes that the Veteran has not been afforded VA examinations of his claimed head injury or the claimed disorders in his back, neck, left shoulder, or hips.  Here, an examination of the head, back, or left shoulder is not required in this case given the absence of any competent or credible evidence showing that the Veteran has a current head injury or disorders in his back or left shoulder.  Even if diagnoses of such disorders were shown in the record, there is also no evidence in the record which would demonstrate a relationship between the injury and the Veteran's active duty service.  Likewise, an examination of the neck or hips is not necessary in this case given the absence of any competent and credible evidence that current disorders of the neck and hips were either incurred during service, or, are related in some way to his active duty service.  As such, VA is not obliged to obtain a medical opinion concerning any of those claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for a head injury, left shoulder disorder, low back disorder, neck disorder, right hip disorder, or left hip osteoarthritis.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the aforementioned claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Left Leg

Although in his claims submissions the Veteran alleges generally that he is entitled to service connection for a left leg condition, he does not raise any specific allegations concerning that claim in either his claims submissions or video conference hearing testimony.  In that regard, he does not direct the Board's attention to any specific diagnosis or disorder, does not expressly allege the occurrence of an in-service injury pertinent to his left leg, or allege any specific theories as to how his claimed left leg condition might be related to his active duty service.

The service treatment records do not show the occurrence of any in-service left leg injuries.  As noted above, repeated physical examinations performed during the Veteran's active duty and reserve service were normal, and, the Veteran repeatedly denied having any history of problems in his lower extremities.

The post-service treatment records do not indicate any complaints, treatment, objective findings, or diagnoses related to the left leg prior to his July 2004 stroke, which is discussed more fully below.  In that regard, the Board notes that the treatment records following the Veteran's July 2004 stroke indicated resulting and residual weakness and loss of function in the left side of his body.  Subsequent VA treatment records from May 2008 and November 2009 reflect complaints of ongoing left leg pain.  During VA treatment in November 2012, the Veteran reported ongoing intermittent left leg pain with intermittent swelling and bluish discoloration around his toes.  During a follow-up examination performed in April 2013, the treating VA physician noted marked swelling, edema, and limited movement of the left leg.  At that time, the Veteran was diagnosed with a probable deep vein thrombosis; however, no opinion was given as to whether the diagnosed disorder was related to the Veteran's active duty service.

In the absence of any medical opinions as to the cause or origin of the Veteran's left leg deep vein thrombosis and any express assertions from the Veteran as to the onset, cause, or origin of his left leg problems, the Board concludes that the evidence does not even suggest an etiological relationship between the deep vein thrombosis and the Veteran's active duty service.

Again, the Board notes that the Veteran has not been afforded a VA examination of his claimed left leg disorder.  However, in the absence of any evidence suggesting a relationship between the left leg deep vein thrombosis and the Veteran's active duty service, VA is not obliged to obtain a medical opinion concerning that disorder at this time.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F. 3d. at 1381; see also Duenas, 18 Vet. App. 512.

As the preponderance of the evidence is against the Veteran's claim for service connection for a left leg disorder, that claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Status Post Cerebrovascular Accident

In his claims submissions, the Veteran alleged generally that he is entitled to service connection for residuals of a cerebrovascular accident.  During his hearing, the Veteran did not raise any allegations that his stroke was related directly to his active duty service in any way; however, did allege that his stroke resulted from injuries in his neck, upper back, and head.

As noted above, the evidence does not warrant service connection for the Veteran's claimed head injury, neck disorder, or upper back disorder.  As such, service connection for the Veteran's cerebrovascular accident cannot be granted as being secondary to those disorders pursuant to 38 C.F.R. § 3.310.

To the extent that the Veteran attempts to link his cerebrovascular accident to his claimed neck, upper back, and head injury disabilities, he appears to be asserting that his cerebrovascular accident resulted in some way from the claimed in-service jeep accident.  Nonetheless, the Board notes again that the service department records simply do not reflect that the Veteran was involved in any such accident or that he was treated during service for any injuries arising out of such an accident.  As also noted above, the service treatment records are wholly silent for any complaints, findings, treatment, or diagnosis of any injuries or damage to the brain or any cerebrovascular abnormalities.  In multiple Report of Medical History which were completed by the Veteran during repeated physical examinations performed over the course of his service, the Veteran expressly denied having any history of problems of a cerebrovascular nature.

As discussed above, the post-service treatment records reflect that the Veteran did sustain a severe right hemisphere cerebrovascular accident in July 2004 which resulted in a marked loss of cognitive and physical function.  Nonetheless, neither the initial VA in-patient treatment records from July through August 2004 nor the subsequent rehabilitation and follow-up treatment records through 2013 reflect any opinions relating the Veteran's stroke to his active duty service.

In the absence of any medical training or experience, the Veteran is not competent to render an opinion as to the complex question of whether his sudden post-service cerebrovascular accident is related in any way to his active duty service.  In that regard, the Board points out that the cause of a cerebrovascular accident or stroke is susceptible to a myriad of explanations.  Accordingly, the question as to the cause of the Veteran's cerebrovascular accident is a medical question best addressed by a medical professional.  In the absence of any medical training or experience, the Veteran is not competent to render an opinion as to the complex question of the cause of his cerebrovascular accident.  For this reason, the Board does not assign any probative weight to the Veteran's assertions as to the cause of his cerebrovascular accident.  See Woehlaert, 21 Vet. App. at 462; see also Routen, 10 Vet. App. at 186.

The Veteran has also not been afforded a VA examination of the residuals associated with his cerebrovascular accident.  Nonetheless, such an examination is not required in this case given the absence of any competent or credible evidence suggesting that the Veteran's cerebrovascular accident was caused by or otherwise related to his active duty service.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d.at 1384; see also Duenas, 18 Vet. App. 512.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for status post cerebrovascular accident.  Accordingly, this claim must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


	C.  Abdomen Disorder

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for an unspecified abdomen disorder.  During his video conference hearing, he admitted that he had never received a specific diagnosis regarding his claimed abdomen problems, however, was currently receiving treatment for his abdominal complaints.

The post-service treatment records show that the Veteran has complained of right upper quadrant abdominal pain since April 2009.  In April 2012, the Veteran reported over the telephone to VA medical staff that he was having abdominal cramps and blood in his stool.  Although the Veteran was urged to come to the VA Medical Center for immediate evaluation and treatment, the Veteran apparently declined.  Subsequent treatment records through 2013 do not reflect any examination or treatment pertinent to the Veteran's reported abdominal symptoms.

In the absence of any evidence showing the diagnosis of a current abdominal disability, the Veteran's claim for an abdominal disorder does not meet an essential element for service connection.  Accordingly, the evidence again does not establish a prima facie claim for service connection for an abdominal disorder.  Under the circumstances, a VA examination of the Veteran's claimed abdominal disorder is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d. at 1384; see also Duenas, 18 Vet. App. 512.

As the preponderance of the evidence is against the Veteran's claim for service connection for an abdominal disorder, this claim must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


	D.  Loss of Vision

During his video conference hearing, the Veteran reported that he was experiencing vision loss and blurred vision which were accompanied by headaches and began at some point after his July 2004 stroke.  He admitted that he did not have any vision problems during his active duty service.

Consistent with the Veteran's testimony, the service treatment records do not reflect any complaints of vision loss or impairment or any objective findings or diagnoses related to the eyes.  Indeed, the Veteran expressly and repeatedly denied having any history of vision loss or eye trouble during repeated physical examinations performed over the course of his active duty and reserve service.

Post-service treatment records show that the Veteran reported decreased vision and inability to adjust to recently prescribed bifocal eyeglasses during a March 2007 optometry consultation.  This record reflects that the Veteran had a known prior history of hypertensive retinopathy, hyperopia, and age-related presbyopia.

During a comprehensive eye examination performed in June 2010, the Veteran reported pain and redness in his eyes which were occurring approximately twice per month.  Upon examination, the Veteran was diagnosed with a tear film insufficiency, trace nuclear sclerosis, and ongoing hyperopia and presbyopia.

During an eye examination performed in May 2011, the Veteran demonstrated uncorrected visual acuity of 20/60 in the right eye and 10/150 in the left eye.  Demonstrated vision was 20/40 after correction.  Based upon findings from the examination, the Veteran was diagnosed with early age-related cataracts, hyperopia, and presbyopia.

The Board notes that refractive errors of the eye, such as hyperopia and presbyopia, are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Hence, service connection may not be granted for the Veteran's hyperopia and presbyopia.

To the extent that the evidence shows that the Veteran has cataracts, the only opinion of record concerning the cause or origin of this condition is the May 2011 optometrist's opinion that the Veteran's cataracts is "age-related."  As this opinion is not contradicted by any contrary evidence in the record, the Board is inclined to conclude that the evidence shows that the Veteran's cataracts are related to the Veteran's age.

Although the Board acknowledges that the evidence also shows diagnoses of tear film insufficiency (dry eyes) and trace nuclear sclerosis in June 2010, there is no evidence in the record suggesting that these conditions were incurred during service or are related in any way to his active duty service.  In that regard, and as noted above, there is no indication in the service treatment records that the Veteran had any eye problems during service.  Although the Veteran has endorsed current symptoms in his eyes, he has expressly acknowledged that these symptoms did not begin until after his stroke in July 2004.  In view of the foregoing, the evidence does not show that the Veteran's tear film insufficiency and trace nuclear sclerosis are related in any way to his active duty service.

The Board notes that the Veteran also has not been afforded a VA examination for his claimed vision loss.  Nonetheless, as there is simply no evidence which even suggests a relationship between the diagnosed conditions in the Veteran's eyes and his active duty service, the evidence does not meet the prima facie elements for service connection for loss of vision.  Under the circumstances, a VA examination of the Veteran's claimed vision loss is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d. at 1384 (Fed. Cir. 2003); see also Duenas, 18 Vet. App. 512.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for loss of vision, this claim must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	E.  Ischemic Heart Disease, Enlarged Prostate and Lymphoma

The Veteran alleges generally that he is entitled to service connection for ischemic heart disease, an enlarged prostate condition, and a lymphoma.  He does not raise any specific allegations concerning these claimed disorders in either his claims submissions or in his video conference hearing testimony.

Regarding the Veteran's claim for service connection for ischemic heart disease, the post-service VA treatment records through 2013 reflect intermittent complaints of chest pain.  An echocardiogram study performed in February 2003 was interpreted as showing hypertensive heart disease.  Subsequent chest x-rays performed in March 2003, July 2004, and April 2006 revealed mild cardiomegaly and mild central pulmonary vascular congestion.  An MRI performed in May 2007 was initially determined as showing scattered small vessel ischemic infarcts.  Nonetheless, a subsequent December 2011 echocardiogram study was negative for ischemia.  Although subsequent VA treatment records through 2013 indicate ongoing complaints of chest pain, there is no indication that these symptoms ever yielded a specific diagnosis.  The Board notes, to the extent that the records indicate cardiomegaly and mild pulmonary vascular congestion, there is no evidence in the records which suggests a relationship between those findings and the Veteran's active duty service.

Concerning the Veteran's claimed prostate condition and lymphoma, there is simply no evidence in the record that the Veteran has received any treatment for a prostate condition or lymphoma, or that a prostate condition or lymphoma has been diagnosed either during or after his active duty service.

In view of the foregoing and in the absence of any specific allegations or assertions from the Veteran, the Board concludes simply that the evidence does not meet any of the basic elements for service connection for ischemic heart disease, prostate condition, or lymphoma.  38 C.F.R. § 3.303.

As the evidence does not show a diagnosis or disability related to ischemic heart disease, enlarged prostate, and lymphoma, the evidence does not meet the prima facie elements for service connection for those disabilities.  Under the circumstances, a VA examination for those claimed disorders is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d. at 1384 (Fed. Cir. 2003); see also Duenas, 18 Vet. App. 512.

Accordingly, the Veteran's claims for service connection for ischemic heart disease, an enlarged prostate, and lymphoma must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The Veteran's claim for service connection for a scar on his chin was received by VA on September 30, 2008.  Service connection for that disability was granted by a July 2009 rating decision, effective September 30, 2008.  Throughout the course of the appeal period, this disability was assigned a noncompensable (zero percent) initial disability rating pursuant to the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.

On September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Although these amendements were promulgated prior to the Veteran's claim, these amendments are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, the Veteran's claim was received prior to October 23, 2008, and moreover, the Veteran has not requested consideration of the amended criteria.  As such, the criteria that were in effect prior to the aforementioned amendments are applicable in this case.

The pre-amended version of 38 C.F.R. § 4.118, Diagnostic Code 7800 identified eight "characteristics of disfigurement" that were to be considered for rating purposes.  These include:  (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Correspondingly, a minimum 10 percent disability rating is warranted for scars of the head, face, or neck manifested by one of the aforementioned characteristics of disfigurement. 

A 30 percent disability rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three of the characteristics of disfigurement. 

A 50 percent disability rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement. 

An 80 percent evaluation is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

In consideration of the evidence in this case and the foregoing rating criteria, a compensable disability rating is not warranted for the scar on the Veteran's chin.  In that regard, the post-service treatment records in the claims file do not indicate any treatment or objective findings pertinent to the Veteran's scar.  The scar was evaluated during a March 2009 VA examination, at which time, the scar was measured as being 1.0 centimeter by 0.1 centimeter.  There was no evidence of associated tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner noted further that there was no evidence of burn scars or distortion or asymmetry of any facial features.  Overall, the scar was described as being faintly visible.  Notably, the Veteran admitted that he did not have any functional impairment as a result of the scar.  Indeed, based upon the objective findings and the symptoms reported by the Veteran, the examiner determined that the scar did not result in any effect on the Veteran's usual occupation or loss of function.

During his September 2013 hearing, the Veteran admitted that he did not experience any current symptoms associated with his scar.  He expressly denied having any pain, tingling, or other sensations; inability to move his mouth or speak; current oozing, discharge, or infection.  Although the Veteran stated that the scar was elevated from the surrounding skin and that he irritated and cut it while shaving, thus indicating abnormal skin texture, there is no indication that the scar had become larger in surface area from the measurements expressed in the March 2009 VA examination report.  Hence, to the extent that the Veteran's testimony suggests an area of abnormal skin texture, there is nothing in the evidence to suggest that this area of abnormal texture approached an area of six square inches, as contemplated for being a characteristic of disfigurement by the criteria outlined above.

Consistent with the Court's holding in Schafrath, the Board has also considered the potential application of the other provisions of the 38 C.F.R., Parts 3 and 4. Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating scars are available in the pre-2008 amendment rating criteria under Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2008).  Nonetheless, those rating criteria contemplate scars that are superficial or unstable (i.e., a scar that is not associated with underlying soft tissue damage, but which is marked by frequent loss of covering over the skin), or, which is superficial but painful upon examination.  Here, in the absence of any evidence showing that the Veteran's scar is manifested by frequent loss of skin covering and/or pain, those rating criteria are not applicable in this case.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's scar is so exceptional or unusual as to warrant the assignment of a disability rating higher than 30 percent on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected scar.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings are available under the applicable rating criteria, but the Veteran's scar is not productive of the manifestations contemplated for a higher rating.  As such, it cannot be said that the available schedular evaluation for the Veteran's scar is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for his scar, and, the Veteran has acknowledged in his own statements and testimony that his scar has not caused any functional or occupational impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected scar, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The demonstrated symptomatology associated with the scar, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.

In view of the foregoing, the Veteran is not entitled to a compensable initial disability rating for the service-connected scar on his chin.  To that extent, this appeal is also denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for left hip osteoarthritis is denied.

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a head injury, to include residuals of a concussion, is denied.

Entitlement to service connection for status post cerebrovascular accident is denied.

Entitlement to service connection for ischemic heart disease, claimed as being secondary to a cerebrovascular accident and/or to asbestos exposure, is denied.

Entitlement to service connection for an abdomen disorder, claimed as being secondary to ischemic heart disease, is denied.

Entitlement to service connection for an enlarged prostate, claimed as being secondary to herbicide exposure, is denied.

Entitlement to service connection for loss of vision, claimed as being secondary to herbicide exposure, is denied.

Entitlement to service connection for lymphoma, claimed as being secondary to herbicide exposure, is denied.

Entitlement to a compensable initial disability rating for a scar on the chin is denied.


REMAND

Regarding the Veteran's claim for service connection for PTSD, the Veteran has alleged several stressor events from his active duty service.  Of particular interest, the Veteran alleged in a February 2009 PTSD Statement that during service on the U.S.S. Nashville in 1974, he was assigned the duty of evacuating American citizens from the Greek island of Crete when he found a mass grave for civilians.

In its attempt to corroborate the reported stressors, the RO has obtained some personnel records which reflect that the Veteran did indeed serve on board the U.S.S. Nashville from August 1973 through March 1975.  The RO also obtained limited deck log entries for the U.S.S. Nashville and U.S.S. Iwo Jima for the month of March 1975.  However, it is unclear from the record as to whether any efforts were made to locate deck log entries for the U.S.S. Nashville for any months in 1974 (the time frame in which the Veteran alleges that the U.S.S. Nashville sailed near the Greek island of Crete in the Mediterranean Sea).  It is likely that the deck log entries for these time frames would corroborate whether the U.S.S. Nashville sailed near Crete, as reported by the Veteran, and in turn, would tend toward corroborating the Veteran's claimed stressors concerning his deployment to the Island of Crete.  Under the circumstances, VA should undertake efforts to contact the Veteran to obtain a more definitive time frame in 1974 during which the alleged events on Crete occurred.  After VA has obtained this information, efforts should be made to locate the deck logs for the U.S.S. Nashville for the months in 1974 identified by the Veteran.  38 C.F.R. § 3.159(c)(2).

Also in relation to the Veteran's claim for service connection for PTSD, the Veteran testified during his video conference hearing that, in December 1974 or January 1975, the U.S.S. Nashville was participating in a refueling exercise when it collided with the U.S.S. Iwo Jima.  According to the Veteran, he was performing his duties in the gun mount on the port side of the U.S.S. Nashville when this incident occurred and recalled that he personally observed the incident as it was occurring.  He recalled further that as a result of the collision, a catwalk on the U.S.S. Nashville was "caved in" near the Veteran's proximity and that the U.S.S. Nashville sustained a one inch wide crack which ran down the ship.  Essentially consistent with the Veteran's testimony, deck log entries from the U.S.S. Nashville and U.S.S. Iwo Jima record a collision in March 1975, within the time frame of the Veteran's assignment on board the U.S.S. Nashville.  Although the deck log entries are unclear as to whether the U.S.S. Nashville sustained any damage, they do state that the collision was of such force that the U.S.S. Iwo Jima sustained damage to the starboard aircraft elevator that was "beyond repair."

In view of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran at least as likely as not was present on board the U.S.S. Nashville and did observe firsthand its collision with the U.S.S. Iwo Jima.  Further, VA treatment records dated through 2013 reflect ongoing diagnoses of PTSD and depressive disorder.  In view of this dual diagnosis, the Board has expanded the Veteran's claim to include consideration of service connection of all acquired psychiatric disorder, to include both PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Notwithstanding the above, the Veteran has not yet been afforded a VA examination to explore the nature and etiology of his claimed acquired psychiatric disorder.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claim for service connection for a lung disorder, the post-service VA treatment records do show that the Veteran has complained of shortness of breath since his post-stroke hospitalization in July 2004.  A CT study performed in August 2011 revealed a five millimeter node in the right lower lobe of the lung, a four millimeter nodule in the periphery of the right lower lobe, and a two millimeter nodule in the base of the right middle lobe.  At that time, the Veteran was diagnosed with acute exacerbation of chronic obstructive lung disease.

In a June 2010 statement, the Veteran alleged that while he was stationed on the U.S.S. Nashville in January 1974, the ship was dry docked at Norfolk Naval Base in Virginia so that steam pipes on the ship could be replaces.  According to the Veteran, he performed fire watch in the engine room while these pipes were being replaced and alleged that he was exposed to asbestos particles during that time.  In view of the foregoing, VA should obtain the deck log entries for January 1974 to corroborate whether the U.S.S. Nashville was dry docked for pipe repairs at Norfolk Naval Base in January 1974.  38 C.F.R. § 3.159(c)(2).  After such development has been performed to the extent possible, the Veteran should be afforded a VA examination of his chronic obstructive lung disease to determine whether it is related to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

In relation to his claim for service connection for skin disease, the Veteran testified during his video conference hearing that he was having large and fluid-filled blisters on his legs.  He stated that these symptoms began two or three years after his separation from service, however, acknowledged that he had not received a specific diagnosis related to these problems.  He stated that these blisters had been larger and occurring more frequently.  Despite the foregoing assertions, the Veteran has not yet been afforded a VA skin examination of his lower extremities to examine the nature and etiology of his claimed skin problems.  Such an examination should also be afforded at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed psychiatric disorder, lung disorder, and skin problems since April 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with his pending claims for service connection for an acquired psychiatric disorder, to include PTSD and depression and for a lung disorder.  Where it remains feasible that service connection for an acquired psychiatric disorder and/or a lung disorder may be granted, and, that a corresponding disability rating may be assigned, the question of the Veteran's entitlement to a TDIU remains dependent upon the outcome of the service connection claim.  Similarly, the Veteran's claim for special monthly compensation (SMC) based upon aid and attendance and housebound status is also dependent upon disposition of these claims, to the extent that either or both disability, if service-connected, is determined as causing the Veteran to require aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The issues of the Veteran's entitlement to TDIU and to SMC based upon aid and attendance must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder; a lung disorder, claimed as being secondary to asbestos exposure; skin disease; TDIU; and SMC based upon aid and attendance and housebound status.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate deck log records for the U.S.S. Nashville for the months in 1974 in which the Veteran was detailed to Crete; deck log entries for the U.S.S. Nashville for the month of January 1974; and arranging VA examinations of his claimed psychiatric disorder, lung disorder, and skin disease.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed psychiatric disorder, lung disorder, and skin disease since April 2013.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Contact the Veteran and request that he provide a more specific time frame in 1974 during which he served on board the U.S.S. Nashville and was detailed to the Island of Crete.

4.  Make efforts to obtain the deck logs for the U.S.S. Nashville for the time frame specified by the Veteran during which he was detailed to the Island of Crete and for the month of January 1974.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above development has been completed to the extent possible, the Veteran must be afforded a full VA mental health examination (with a different examiner than with previous examinations) to explore the nature of his psychiatric disabilities, and, whether any diagnosed disorders are related to any injuries or illnesses sustained by the Veteran during his active duty service, to include the in-service diagnosis of adjustment disorder with anxiety noted in his service treatment records.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was on board the U.S.S. Nashville when it collided with the U.S.S. Iwo Jima in March 1975, and, that the Veteran personally witnessed the collision.  If corroborated, the examiner should also consider the stressor that the Veteran witnessed a mass grave while performing duties on the Island of Crete in 1974.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the post-service VA treatment records.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the current and previous symptomatology does not meet the DSM-IV criteria for PTSD or depressive disorder.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressors.

If the Veteran is diagnosed with any psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all supporting medical principles and relevant evidence in the claims file, to include the diagnoses rendered in the aforementioned records.  The examiner's opinions, conclusions, and rationale must be expressed in a typewritten report.

6.  The Veteran must also be afforded a full VA examination to explore the nature of his claimed lung disorder, and, whether any lung disorder is related to the Veteran's active duty service, to include in-service exposure to asbestos.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's lung disorder.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to his active duty service, to include in-service asbestos exposure.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

7.  The Veteran must also be afforded a full VA examination to explore the nature of his claimed skin disease, and, whether any skin disease is related to the Veteran's active duty service.  The designated VA examiner should be requested to review the entire claims file (including Virtual VA and VBMS records) in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's claimed skin disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to his active duty service.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

8.  If the Veteran fails to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

9.  After completion of the above development, the claims for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder; a lung disorder, claimed as being secondary to asbestos exposure; skin disease; TDIU; and SMC based upon aid and attendance and housebound status should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


